Citation Nr: 1142745	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  08-25 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1969 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a lumbar spine disorder.  The Veteran timely appealed that issue.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in March 2010; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in June 2010, at which time it was remanded for further development.  That development having been completed, the case has been returned to the Board for further appellate review.  Unfortunately, the appeal must again be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On appeal, the Veteran has asserted that he hurt his lumbar spine slipping and falling during service.  He maintained throughout his March 2010 hearing that he has always been told that he had a herniated disc and that is what he was treated for in service.  He further explained that, to his understanding, the herniated disc bulged against his sciatic nerve.  He testified that he has had the same disorder since military service, and that in approximately 1977 or 1978, when he first was able to get insurance, he had surgery.  He had two subsequent surgical procedures in approximately 1998 and 2003.  The most current VA Magnetic Resonating Imaging (MRI) scan, dated May 2011, demonstrates extensive multilevel degenerative discopathy/facet joint arthropathies.

On remand, treatment records from the Mayo Clinic from March 1982 were obtained.  Those records reflect that the Veteran's first surgical procedure was performed at that time.  Such records document two separate accounts of medical history regarding the Veteran's lower back.  In one record, the Veteran reported an onset of low back pain in 1970 during military service, with subsequent injuries in 1972/73, 1980, and 1982, which culminated in the surgical procedure.  All such episodes are shown to have similar right leg pain symptoms associated with the injuries.  By contrast, the second treatment note indicated a history of onset of low back pain in 1972 when the Veteran was lifting weights.  Additionally, those records demonstrate many years of drug abuse during military service-including cocaine, heroin, amphetamines and marijuana-which directly conflicts with his report of medical history in service, where he denied drug abuse as a possible cause of his right leg sciatica neuropathy.

The service treatment records additionally document lumbar strain, diagnosed in December 1969, sustained while jumping on a trampoline.  Chest x-rays in February 1970 were negative at that time for any lumbar spine pathology.

In accordance with the Board remand instructions, the Veteran underwent a VA examination in October 2010.  The examiner opined that the spinal bifida found in service could not be detected in any subsequent x-rays.  He noted that such disorder would have been demonstrated in subsequent scans, thus implicitly finding that the diagnosis in service was erroneous.  Indeed, as the examiner indicated, such disorder would still be present and would be manifest on x-rays if the Veteran did have that condition.  

The examiner also concluded that the Veteran's current lumbar spine disorder was not related to military service because the current neuropathy, caused by herniated discs or degenerative disease, is different from that of a compression-type neuropathy that was demonstrated in service.  

The Board finds that the VA examiner's opinion is not entirely adequate.  First, the examiner focused his attention exclusively on the in-service neuropathic finding, and at no time mentioned the in-service treatment for lumbar strain in December 1969.  He rendered no opinion as to whether that lumbar strain caused, or was an early manifestation of, the Veteran's current lumbar spine disorder.  Additionally, there was no mention of the subsequent history of any similar symptoms demonstrated in the Mayo Clinic records during the examination, and in fact, it does not appear that the examiner reviewed those records.  Moreover, the VA examiner's opinion that the current neuropathy is not related to service because the types of neuropathy are different does not necessarily preclude the possibility that the demonstrated sciatic condition in service caused the current lumbar spine disorder.  Finally, the Veteran's reported history of in-service drug.  use, as reflected in a private March 1982 post-service treatment report may be particularly relevant in this case and has not been addressed by the examiner.  The Board notes that the Veteran denied any drug abuse during service.  However, his later admission to heavy drug use appears to be a significant fact regarding possible etiology of the sciatic neuropathy.  Such essentially raises the question of whether the Veteran's sciatic neuropathy may potentially have been drug-induced.  Moreover, there is a question as to whether other post-service injury may be the cause of the current lumbar spine disorder.  Specifically, the record reflects that the Veteran was involved in a motorcycle accident in April 2003.

Therefore, the Board finds that the case should be remanded in order for an addendum opinion to be obtained addressing the above-noted deficiencies in the VA examiner's opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Lastly, the Veteran submitted a May 2011 MRI scan from the Bay Pines VA Medical Center; the last medical treatment from VA of record prior to that submitted record was dated in January 2008.  Accordingly, on remand, VA should obtain all VA treatment records since January 2008 and associate them with the claims file.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Bay Pines VA Medical Center, or any other VA medical facility that may have treated the Veteran since January 2008 and associate those documents with the claims file.

2.  Following completion of the above to the extent feasible, furnish the Veteran's claims file to the October 2010 VA examiner in order to provide an addendum to the October 2010 VA examination report.  

The examiner is again asked to render an opinion as to whether the Veteran's current lumbar spine disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) arose during or is the result of military service.

In so opining, the examiner should specifically discuss the following: 

(a) Whether the Veteran's lumbar spine strain demonstrated in December 1969 represented an early manifestation of any current low back disability.             

(b) Whether the Veteran's lumbar spine strain, demonstrated in December 1969, caused the current lumbar spine disorder, or caused any other subsequent disorder in service, to include the subsequent right leg sciatic neuropathy.
                                                                                                                                                                                 
(c) Whether the Veteran's sciatic symptomatology demonstrated in service represented an early manifestation of any current low back disability or otherwise caused any current low back disability.             

In conjunction with the above, the examiner is asked to explain what effect, if any, the Veteran's subsequent admission of drug abuse during service has on the etiological explanation for the right leg sciatic neuropathy in service.  In so discussing, the examiner should opine whether such an admission, as noted in the March 1982 Mayo Clinic treatment note, makes it more likely, less likely, or at least as likely as not that the Veteran's right leg sciatic neuropathy in service was caused by a lumbar spine injury/condition as opposed to an adverse reaction to illicit drug use in service.

(d)  The examiner should also address the history of post-service injury in 1972/3, 1980, and 1982, and discuss the likelihood that any current disability is attributable to such incidents rather than any service injury noted above.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

If the October 2010 VA examiner is not available to respond, another examiner of similar qualifications may opine as to the above.  If the October 2010 VA examiner, or any subsequent examiner, finds that the above questions cannot be answered without another VA examination, such should be scheduled and the file must be reviewed in conjunction with such examination and the examiner must respond to the questions posed above.

3.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a lumbar spine disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


